FILED
                            NOT FOR PUBLICATION                                SEP 06 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSEF F. BOEHM,                                    No. 10-36076

              Plaintiff - Appellant,               D.C. No. 3:10-cv-00135-RRB

  v.
                                                   MEMORANDUM *
JOSEPH SHEMARIA,

              Defendant - Appellee.



                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                            Submitted August 30, 2012 **
                                Anchorage, Alaska

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

       The sole issue in this appeal is whether the district court abused its discretion

by denying Plaintiff-Appellant Josef F. Boehm leave to amend his complaint. A

district court does not abuse its discretion when it denies leave to amend where a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
plaintiff fails to comply with the local rules regarding amendment and where he

“did not propose any new facts or legal theories for an amended complaint and

therefore g[i]ve the Court [any] basis to allow an amendment.” Gardner v.

Martino, 563 F.3d 981, 991 (9th Cir. 2009).1 We affirm.

      Boehm’s request to amend his complaint failed to comply with the local

rules,2 and it did not state any additional facts that would cure the deficiencies of

the original complaint. On appeal, Boehm gives us no way to know how or why

the district court abused its discretion in denying him leave to amend. Thus, with

no hint as to what new allegations could toll the statute of limitations and no

proposed amended complaint, the district court did not abuse its discretion by

dismissing this case with prejudice.

      AFFIRMED.




      1
       Because the parties are familiar with the facts of this case, we do not recite
them here.
      2
       District of Alaska Civil Local Rule 15.1(1) states that “A party who moves
to amend a pleading must attach a copy of the amended pleading to the motion.”

                                           2